740 N.W.2d 240 (2007)
Gerald KREMPOSKI, as Personal Representative of the Estate of Irene Kremposki, Plaintiff-Appellee,
v.
MARSHFIELD CLINIC and Marvin E. Kuehner, M.D., Defendants-Appellants, and
Superior Home Nursing and Hospice and St. Joseph's Hospital, Defendants-Appellees.
Docket No. 134508. COA No. 275522.
Supreme Court of Michigan.
October 26, 2007.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.